PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of May 7, 2007, the Court has determined that the appeal is untimely. Although the lower tribunal granted the appellant’s motion for extension of time within which to file the motion for rehearing, it was without authority to do so. Fla. R. Civ. P. 1.090(b). Consequently, the appellant’s untimely motion for rehearing failed to delay rendition of the underlying order pursuant to Florida Rule of Appellate Procedure 9.020(h). As a result, the notice of appeal, which was filed more than 30 days after rendition of the final judgment, failed to timely invoke the Court’s jurisdiction. Accordingly, the appeal is dismissed for lack of jurisdiction.
BARFIELD, KAHN, and THOMAS, JJ., concur.